Citation Nr: 1432876	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992, from March 1994 to August 1997 and from September 2005 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for the Veteran's lumbar spine and right shoulder disabilities.  

In a February 2014 videoconference Board hearing, the Veteran presented evidence and oral testimony in support of his claims before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbar spine disability is not etiologically related to his service.  

2.  The Veteran's currently diagnosed right shoulder disability is not etiologically related to his service.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  

The Board acknowledges that VA examinations specifically addressing the claims of entitlement to service connection for a lumbar spine disability and right shoulder disability have been provided in September 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met. 38 C.F.R. § 3.159(c) (4). 

The Veteran was provided with a Board hearing in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  It must be noted that the Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.
No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claims.

Merits

Because the outcome as to the issues of entitlement to service connection for a low back and right shoulder disability involve the application of similar law, the Board will address these issues together.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 	 § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his low back or right shoulder disabilities.  Arthritis of the lumbar spine is not documented until 2009, which is approximately 3 years after service discharge.  Degenerative changes of the shoulder are not seen until after that.  

The Board now turns to whether the Veteran can be directly service connected for either claim.  In a May 2008 claim, the Veteran asserted that his current low back disability was caused by an in-service injury; in particular as due to wearing heavy body armor and gear on a daily basis while on active duty.  Also in a May 2008 claim, the Veteran asserted that he suffers from a right shoulder disability due to his active duty.  

The Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine and also with arthritic changes of his right shoulder.  Therefore, the Veteran has current low back and shoulder disabilities and the first element of Shedden is satisfied for both claims.  

With regard to the second element of Shedden, in 1995, specifically in June and December, the Veteran's STRs reflect that he received treatment for a lumbar strain and low back pain.  He also noted on his June 1997 discharge examination that he endured recurrent back pain.  After this notation there were no continuing complaints with regard to his low back.  At the Veteran's September 2010 VA examination, the Veteran reported that in 1995 he had treatment for an injury to his shoulder due to an incident where he fell down the stairs while wrestling with his dogs at home.  He was seen at a local civilian hospital, and diagnosed with a sprain of the right shoulder.  The Veteran's STRs also show that in December 1996 he suffered a right shoulder strain and was taken to a local hospital and treated.  

Based on this evidence, the Board finds that Shedden element (2) has been met for both claims.

It is the final element of Shedden where the Veteran's claims fails.  Regarding the Veteran's low back disability, he was afforded a VA examination in September 2010 for his lumbar spine, at which point he complained of low back pain.  Reference was made to the Veteran's reported history of low back strain and pain in service, to include carrying heavy gear for prolonged periods of time.  Following physical examination, review of the record, and X-rays, which revealed arthritic changes in his lumbar spine, the examiner opined that the Veteran's low back condition was less likely than not related to his in-service low back strain.  The examiner noted that it was clear that there was no ongoing disability during the Veteran's military service, and no follow up examinations needed for his in-service low back strain.  Further, the examiner noted that there were no complaints in the record of back pain in the Veteran's post-deployment survey at the end of his service in 2005.  

The Veteran was also afforded a VA examination for his right shoulder in September 2010.  He reported no history of hospitalization for his shoulder pain, and denied any other injury to the shoulder since his 1995 strain.  Following physical examination and review of the record the examiner opined that the Veteran's in-service right shoulder condition resolved with no further complaints in a short period of time.  He noted that based on the fact that there were no documented complaints with the Veteran's right shoulder until 15 years following his in-service shoulder strain, it was not likely that his right shoulder condition was related to any activities from his military service.  Instead, the examiner opined that the Veteran's activities over the years following his service were the cause of the arthritic changes in his right shoulder.  

The Board finds that the September 2010 examiner detailed the Veteran's in-service injuries, as well as his record of lumbar and shoulder arthritis.  He explicitly considered the Veteran's assertion that his shoulder and back problems were due, in part, to the stresses and strains of active service, to include carrying heavy gear for prolonged periods.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  The Board notes that the Veteran has not provided any private medical opinion which addresses any relationship between his service injuries and his current disabilities.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help from the VA, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Consideration has been given to the Veteran's report of continuity of symptomatology.  He states that he has been experiencing chronic low back and shoulder pain since service.  However, these recent statements are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his shoulder or back.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, although he filed a claim for disability compensation benefits in March 2007, his present claim for low back and shoulder disorders was not filed until 2009.  Based upon the language and context of the earlier claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time. Therefore, his failure to report any shoulder or back complaints at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  The fact that he made no mention of these problems at service discharge also weighs against his claim.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms, including his February 2014 Board hearing testimony.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although the Veteran is competent to report low back and shoulder pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disabilities can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claims.  The Veteran's assertions opining that his current disabilities are related to active duty service is outweighed by the medical evidence to the contrary.  

In summary, as the preponderance of the evidence is against the claims, service connection for a lumbar spine disability and service connection for a right shoulder disability are not warranted.  


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


